DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.		The information disclosure statement (IDS) submitted on 1/26/2022 was filed after the mailing date of the Notice of Allowance on 10/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.		Claims 1-20 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Flynn et al. (U.S. patent 10,587,286 B1) discloses a method and device to entropy code some data symbols and bypass code some symbols. The encoder separates the coded data into two streams where one stream is entropy coded stream and the other stream is bypass coded stream. Then these two different coded streams are packaged into a data unit. Flynn et al. nor any other prior art of record, regarding claim 1, teaches the features of “partitioning the decomposed transform coefficients into one or more sets based on the set- index values and the symbol-index values; entropy-coding the set-index values of the partitioned transform coefficients; bypass-coding the symbol-index values of 
.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
February 11, 2022